Case 1:19-cv-00109-SM Document 48-16 Filed 05/18/20 Page 1 of 2




      Exhibit 16
                 Case 1:19-cv-00109-SM Document 48-16 Filed 05/18/20 Page 2 of 2
From: Edwin R. Leavitt <Edwin.R.Leavitt@dartmouth.edu>
Sent: Friday, September 22, 2017 1:17 PM EDT
To: Kristi L. Clemens <Kristi.L.Clemens@dartmouth.edu>
Subject: Flights and Lodging for Anderson Family
Attachment(s): "Hanover Inn Dartmouth Your Reservation Confirmation boundary= --boundary_526686_d9f0725c-9b6f-
49b9-a28a-12ef9497457d .msg","Ticketed itinerary for MARK A ANDERSON on 09 22 17 to Boston.msg","Ticketed itinerary
for ELSABETH ANDERSON on 09 22 17 to Boston.msg","Ticketed itinerary for MARK I ANDERSON on 09 24 17 to
Seattle.msg"
Hi Kristi,

So, Here’s what we have worked out.

The family will fly nonstop via Jet Blue leaving Seattle tonight at 11:30PM and getting into Boston airport at 7:42am tomorrow
Saturday. Dartmouth Limo will pick them up at the airport (I am working with the Limo company to have a car ready to pick
them up. Working details. They need a cellphone for the family if you can send to me).

They will stay at Hanover Inn tomorrow night, and leave on Sunday back to Boston. (We have the last room available at the
Inn. It’s a king sized bed, and I have a cot on standby incase the student wants to stay in their room too).

On Sunday, the limo service will pick them up outside the Inn once again, at around 4PM ish. (I’m confirming with them
today) and they will bring them to Boston airport for a 7pm flight back to Seattle via Alaska airlines.

The flight itineraries and hotel confirmation are attached. I will send the car service details once I have those worked out.

The Hanover Inn indicated that when the family arrives, they may not be able to immediately get into their room, so check
with the front desk. Also, because they are leaving later on Sunday, they can check with the front desk about a late check
out on Sunday morning.

Thanks,
Ed




                                                                                                              DARTMOUTH001021
